Citation Nr: 0026117	
Decision Date: 09/28/00    Archive Date: 10/04/00	

DOCKET NO.  96-25 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Whether the claim for waiver of recovery of an overpayment of 
disability compensation was timely filed.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel 


INTRODUCTION

The veteran had active military service from February 1950 to 
February 1956.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an administrative decision by the 
Committee on Waivers and Compromises (Committee) at the 
Department of Veterans Affairs (VA) Debt Management Center 
(DMC) in Fort Snelling, Minnesota.  The Committee determined 
that the veteran had not filed a timely request for waiver of 
recovery of an overpayment of disability compensation 
benefits in the calculated amount of $12,906.  

Information on file shows that, during the pendency of this 
appeal, the RO took action to recover the veteran's total 
indebtedness.  At his June 1999 personal hearing on appeal 
before the undersigned member of the Board, in Washington, 
D.C., the veteran testified that such recovery action had 
eliminated his outstanding indebtedness to VA.  A transcript 
of the veteran's hearing testimony has been associated with 
the claims file. 

This case was previously before the Board and in 
November 1999 it was remanded to the RO for further 
development.  The case has since been returned to the Board 
and is now ready for appellate consideration.


FINDINGS OF FACT

1.  An overpayment of disability compensation benefits in the 
amount of $12,906 was created in August 1992.  

2.  VA's DMC sent a letter to the veteran on August 20, 1992, 
informing him of the overpayment in question and his right 
with respect to requesting a waiver of the resulting debt.

3.  The veteran, through his Senator, telephonically 
requested a waiver of the overpayment in March 1995, in 
excess of 180 days after the notice of indebtedness was sent 
to his last known address of record. 

4.  The veteran has submitted no evidence to indicate that 
there was a delay in his receipt of notification.


CONCLUSION OF LAW

The veteran did not timely apply for a waiver of recovery of 
an overpayment of disability compensation benefits in the 
amount of $12,906.  38 U.S.C.A. § 5302(a) (West 1991); 
38 C.F.R. § 1.963(b)(2) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A request for waiver of an indebtedness other than for loan 
guaranty shall only be considered if made within 180 days 
following the date of a notice of indebtedness to the debtor.  
The 180-day period may be extended if the individual 
requesting waiver demonstrates that, as a result of an error 
by either VA or postal authorities, or due to other 
circumstances beyond the debtor's control, that there was a 
delay in such individual's receipt of the notification of 
indebtedness beyond the time customarily required for mailing 
(and forwarding).  If the request does substantiate that 
there was such a delay in the receipt of the notice of 
indebtedness, the 180-day period shall be computed from the 
date of the requester's actual receipt of the notice of 
indebtedness.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b)(2) 
(1999).  

An overpayment of disability compensation in the amount of 
$12,906 was created in August 1992 as a result of a 
retroactive reduction in the veteran's disability 
compensation benefits due to his failure to promptly notify 
VA of his divorce in November 1978.  

The record on appeal contains a copy of a form letter, 
computer generated and archived by that center, that DMC 
issued to him on August 20, 1992, as computer and 
subsequently certified as having been mailed to him by an 
employee representative.  This letter was addressed to him at 
his existing address and there is no returned mail or other 
evidence to indicate that the veteran did not receive it.  
The veteran does not contend that either VA or postal 
authorities in the mailing of this notice made a mistake, and 
it is presumed that it was received.  See Mindenhall v. 
Brown, 7 Vet. App. 271 (1994).  In fact, the veteran argues 
and so testified in June 1999 that his failure to timely 
respond to VA correspondence was not due to a failure to 
receive this notification letter, but results from his 
service-connected psychiatric disability, rated 100 percent 
disabling since April 1981, and to some extent the effects of 
medications prescribed for this disorder.  While the Board 
has considered the veteran's testimony, the evidence does not 
demonstrate that the veteran is incompetent to handle his 
personal affairs, or otherwise incapable of responding to VA 
correspondence.  Competency on the part of the veteran is 
presumed in the absence of medical opinion to the contrary.  
See 38 C.F.R. § 3.353 (1999).  No such opinion has been 
proffered.

The evidence shows that the veteran through his Senator filed 
a telephonic request for waiver in March 1995, which was 
denied by a decision of the Committee in April 1995 on the 
basis that this request was not timely filed pursuant to 
38 C.F.R. § 1.963(b)(2).  This request was clearly made in 
excess of 180 days after notice to the veteran of the 
existence of his indebtedness.  Hence, he failed to file a 
timely request for waiver as authorized by law and applicable 
VA regulations.  

There is no evidence of any correspondence from the veteran, 
which could be construed as a request for waiver prior to his 
waiver request in March 1995.  Thus, the Board finds that the 
request for waiver of recovery of an overpayment of 
disability compensation benefits was not received within the 
180-day time limit set forth in the regulations.  As the 
veteran did not file a timely claim for waiver of recovery of 
the overpayment of VA disability compensation benefits in the 
calculated amount of $12,906, the Board must deny his claim.  
38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963.  


ORDER

As the claim for waiver of recovery of an overpayment of 
disability compensation benefits in the calculated amount of 
$12,906 was not timely filed, the appeal is denied.  



		
	J. E. DAY
	Member, Board of Veterans' Appeals




 
- 5 -

- 1 -


